In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Michael L. appeals from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated June 30, 2010, which, upon a fact-finding order of the same court dated May 25, 2010, made upon his admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of burglary in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court did not improvidently exercise its discretion in adjudicating him a juvenile delinquent and placing him on probation for a period of 12 months. The Family Court has broad discretion in determining the proper disposition in a juvenile delinquency proceeding (see Family Ct Act § 141; Matter of Ashley P., 74 AD3d 1075, 1076 [2010]; Matter of Aaron P., 72 AD3d 826, 827 [2010]; Matter of Summer D., 67 AD3d 1008, 1009 [2009]). “The appellant was not entitled to an adjournment in contemplation of dismissal merely because this was his first ‘brush with the law,’ or in light of the other mitigating circumstances that [he] cites” (Matter of Nikita P., 3 AD3d 499, 501 [2004]; see Matter of Aaron P., 72 AD3d at 827; Matter of Javed K., 57 AD3d 899, 900 [2008]; Matter of Thomas D., 50 AD3d 897 [2008]). The disposition was appropriate in light of the seriousness of the offense, the appellant’s poor record of attendance and performance in school, and the recommendations made in the probation report (see Matter of Ashley P., 74 AD3d at 1076; Matter of Javed K., 57 AD3d at 900; Matter of Thomas D., 50 AD3d at 897-898; Matter of Tyrell D., 24 AD3d 440, 441 [2005]). Dickerson, J.P., Hall, Austin and Cohen, JJ., concur.